Citation Nr: 0110010	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-07 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for gunshot wound 
to Muscle Group XII, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

4.  Entitlement to service connection for an ear infection.


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1966 to 
April 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of entitlement to service connection for an ear 
infection will be addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's service-connected residuals of a gunshot 
wound to Muscle Group XII are manifested by moderate 
impairment.

3.  At a November 1998 examination, the appellant's bilateral 
hearing loss was manifested by a puretone threshold average 
of 45 decibels in the right ear and 28 decibels in the left 
ear, with speech recognition ability of 92 percent for the 
right ear and 96 percent for the left ear, resulting in Level 
"I" hearing for the right ear and Level "I" hearing for 
the left ear.

4.  Neither the pre-June 1999 nor the amended criteria for 
rating hearing loss disabilities are more favorable to the 
appellant.

5.  The appellant's service-connected tinnitus is manifested 
by constant ringing in his right ear and is not shown to 
render the regular schedular criteria inapplicable.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a gunshot wound to Muscle Group XII have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.73, 
Diagnostic Codes 5312 (2000).

2.  The criteria for a compensable disability rating for the 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2000).

3.  The criteria for a disability rating greater than 10 
percent for the service-connected tinnitus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.87, Diagnostic Code 6260 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records indicate that, on October 5, 1967, 
the appellant sustained shrapnel wounds to his right lower 
leg from an enemy booby trap.  At a battalion aid station, 
the wounds were irrigated with hydrogen peroxide and dressed.  
A half cast was applied.  The appellant was treated with 
streptomycin sulfate and ProPen. 

At a July 1969 VA examination, the appellant reported that in 
October 1967 he received shell fragment wounds of the right 
lower leg.  He stated that he was hospitalized in Vietnam and 
on the U.S.S. SANCTUARY Naval Hospital.  He complained that 
the right lower leg continued to swell and cause him 
considerable pain, especially in cold, wet weather.  He 
stated that his leg was strong but that he was unable to 
stand for long periods.  He reported that he had worked for 
the United States Postal Service for two weeks but had had to 
quit because he was unable to stand on his leg for long 
periods.  He reported that he was enrolled in college, 
studying business administration.  The examiner noted a one-
inch linear superficial scar on the anterior surface of the 
right lower leg, which the examiner presumed was the entrance 
wound of the fragment.  One and one-half inches to the right 
of this scar was another superficial scar, which measured one 
inch by one-half inch.  Neither of the scars interferes with 
the function of the right leg or right ankle.  The right leg 
appeared to be strong.  There was no muscle atrophy.  The 
appellant walked well without a limp.

In a September 1998 statement, the appellant stated that his 
ankle became stiff, cold, and painful, especially after 
walking on it every day.  He explained that his job required 
him to deliver mail on the streets.  He stated that his ankle 
was especially painful in colder weather.  He also stated 
that the ringing and popping in his ears had worsened and 
that his right ear drained.

At a November 1998 VA audio examination, the appellant 
reported that he had had hearing loss and chronic ear 
infections in his right ear for years.  He reported that he 
had had to continuously use a peroxide mixture three times 
per week, followed by drops and oil to keep his ears from 
becoming infected.  He reported that he had had ringing in 
his right ear for approximately 25 years.  He relates the 
tinnitus to exposure to the firing of rockets while he was in 
service.  The tinnitus was unilateral and constant.  On a 
scale of one to five with five being the most severe, he 
rated his tinnitus as a three.  He stated that it annoyed him 
but that he had learned to tolerate it.  He added that it was 
exceptionally annoying during the early part of the day.  He 
rated the loudness of his tinnitus as a two and one-half on a 
scale of one to five with five being the loudest.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
65
60
50
LEFT
10
0
30
45
35

Puretone average was 45 in the right ear and 28 in the left 
ear.  Speech audiometry revealed speech recognition ability 
of 92 percent in the right ear and of 96 percent in the left 
ear.  The examiner diagnosed normal hearing sensitivity in 
the right ear that dropped to a moderately severe 
sensorineural hearing loss.  In the left ear, the examiner 
diagnosed normal hearing sensitivity that sloped to a mild 
sensorineural hearing loss.

At a November 1998 VA ear disease examination, the appellant 
reported a history of otitis externa on the right.  He also 
reported occasional fullness in his right ear.  His auricles 
appeared normal.  His right external auditory canal was 
moist, and his right tympanic membrane was moist.  There was 
no evidence of middle ear effusion and no evidence of a 
middle ear infectious process.  Diagnoses included constant 
bilateral tinnitus, greatest on the right, and right ear 
fullness.

At a November 1998 VA muscles examination, the appellant 
reported that, on October 5, 1967, he suffered a through-and-
through wound from a missile to his right ankle.  He stated 
that, at a field hospital, the wounds were cleaned and 
sutured with stainless steel wire.  He added that several 
years ago a piece of steel wire worked its way out of his 
right ankle.  The appellant reported experiencing flare-ups, 
which were precipitated by cold and alleviated by rest.  The 
examiner estimated that the flare-ups resulted in ten percent 
additional limitation of motion and functional impairment.  
The examiner noted that the last missile was removed from the 
appellant's ankle on the U.S.S. SANCTUARY and that the 
appellant's duty was not restricted.  The examiner added that 
the hospitalization of the appellant was momentary.  The 
appellant's tibialis anterior of the right ankle was injured.  
There were no associated injuries such as those affecting 
bony structures, nerves, or vascular structures.  There were 
no present symptoms of muscle pain, activity limited by 
fatigue, or inability to move a joint through a portion of 
its range.  The missile went in the dorsum of the foot and 
exited the right ankle tibialis anterior.  The appellant had 
a one-centimeter scar on the dorsum of the foot and a two-
centimeter scar on the tibialis anterior.  There were no 
adhesions, tendon damage, nerve damage, joint damage, or bone 
damage.  The appellant's muscle strength was good.  There was 
no muscle herniation or loss of muscle function.  No joint 
function was affected.  X-ray examination showed a normal 
right ankle joint with no evidence of degenerative joint 
disease.  The diagnosis was shrapnel wound of the right ankle 
with no loss of function.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 2000) 
(to be codified at 38 U.S.C. §§ 5103, 5103A, 5107); 38 C.F.R. 
§ 3.103 (2000).  In this case, there is no indication of 
additional relevant records that the RO has failed to obtain.  
The appellant was notified of the symptomatology necessary 
for increased disability evaluations for hearing loss, 
tinnitus, and a gunshot wound and the RO arranged for VA 
examinations of the appellant.  No further assistance is 
necessary to substantiate the appellant's claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096; see also Green v. Derwinski, 1 Vet. App. 121 (1991) 
(holding that the duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the veteran); Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991) (holding that, where the evidence of record 
does not reflect the current state of the veteran's 
disability, a VA examination must be conducted).  Having 
determined that the duty to assist has been fulfilled, the 
Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2000); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2000).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2000), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2000).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).


1.  Gunshot wound to Muscle Group XII

Regarding musculoskeletal disabilities, such as the 
appellant's gunshot wound to Muscle Group XII, functional 
loss contemplates the inability of the body to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2000).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Both limitation of motion and pain are 
necessarily recorded as constituents of a disability.  38 
C.F.R. §§ 4.40, 4.45, 4.55, 4.59; see DeLuca, 8 Vet. App. 
202; see also Johnson v. Brown, 9 Vet. App. 7 (1996); 
VAOPGCPREC 36-97 (December 12, 1997).

The factors to be considered in the evaluation of 
disabilities residual to healed wounds involving muscle 
groups are found under 38 C.F.R. §§ 4.55, 4.56 (2000).  A 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(a).  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2000).

Muscle injuries are rated for impairment of the muscles 
damaged by the shell or shrapnel fragments.  38 C.F.R. 
§§ 4.56, 4.73 (2000).

The appellant's service-connected residuals of a gunshot 
wound to Muscle Group XII are currently rated under 
Diagnostic Code 5312.  Muscle Group XII consists of the 
anterior muscles of the leg affecting dorsiflexion of the 
foot, extension of the toes, and stabilization of the arch of 
the foot.  A 10 percent disability evaluation is assigned for 
moderate muscle disability.  For a moderately severe muscle 
disability a 30 percent rating is assigned.

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b) (2000).  Muscle 
injuries in the same anatomical regions, e.g., the muscle 
groups of the foot and leg (38 C.F.R. § 4.73, Diagnostic 
Codes 5310-5312 (2000)), will not be combined, but instead, 
will be evaluated for the most severely injured muscle group 
and increased by one level of severity, i.e., moderate, 
moderately severe, severe, to reflect the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(b), (e) 
(2000).

The type of injury associated with a moderate muscle 
disability is described as being from through-and-through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  History should include evidence of in-service 
treatment for the wound, as well as a record of consistent 
complaints of symptoms of muscle wounds, particularly lower 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings should include entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2) (2000).

The type of injury associated with a moderately severe muscle 
disability is described as being from through-and-through or 
deep penetrating wounds by small high-velocity missiles or 
large low-velocity missiles, with debridement, prolonged 
infection, sloughing of soft parts or intermuscular scarring.  
History should include prolonged hospitalization in service 
for treatment of a wound of severe grade, and consistent 
complaints of symptoms of muscle wounds.  Objective findings 
should include relatively large entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups, with moderate loss of deep fascia, 
or moderate loss of muscle substance or moderate loss of 
normal firm resistance as compared with the sound side.  38 
C.F.R. § 4.56(d)(3) (2000).

The appellant's gunshot wound was a through-and-through 
injury.  Therefore, the injury is rated for at least moderate 
muscle disability.  Although the exit wound is larger than 
the entry wound, neither is relatively large.  Muscle 
strength was good with no loss of function or muscle 
herniation.  Only mild tissue loss was noted.  The 
hospitalization required was described as "momentary" 
rather than "prolonged."  Accordingly, the appellant's 
disability more nearly approximates the criteria for moderate 
disability than the criteria for moderately severe 
disability.

Accordingly, a 10 percent disability is appropriate.  In 
reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the appellant's 
disability is essentially manifested by pain.  Although the 
appellant has pain and limitation of function resulting from 
flare-ups, the Board finds that a 10 percent disability 
rating considers the appellant's functional loss, pain, and 
weakness resulting from his gunshot wound to Muscle Group 
XII.  Because the appellant is assigned currently a 10 
percent disability rating, the preponderance of the evidence 
is against an increased disability rating.

With regard to the scars from the appellant's exit and entry 
wounds, additional disability evaluations are available for 
scars that are disfiguring; are poorly nourished, with 
repeated ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2000).  
There is no evidence that the appellant is entitled to a 
separate disability rating for either of his scars.  The 
scars are not located on the appellant's head, face, or neck.  
The scars do not limit the function of his foot or leg.  They 
were not noted to be poor nourished or tender and painful.  
Accordingly, the preponderance of the evidence is against 
assigning a separate evaluation for the appellant's scars.


2.  Bilateral hearing loss

The appellant filed his claim in September 1998.  The 
appellant's bilateral hearing loss is rated under Diagnostic 
Code 6100.  During the pendency of this appeal, regulatory 
changes amended the VA Schedule for Rating Disabilities, 
38 C.F.R. § Part 4 (1998), including the rating criteria for 
evaluating a hearing loss disorder.  This amendment was 
effective June 10, 1999.  See 64 Fed. Reg. 25202 through 
25210 (May 11, 1999).  When a law or regulation changes after 
a claim has been filed but before the administrative appeal 
process has been concluded, VA must apply the regulatory 
version that is more favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, where 
the amended regulations expressly provide an effective date 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  Green v. Brown, 10 
Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 1991) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue).  Therefore, the Board must 
evaluate the appellant's claim for an increased rating from 
June 10, 1999, under both the old criteria in the VA Schedule 
for Rating Disabilities and the current regulations in order 
to ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  For any date 
prior to June 10, 1999, the Board cannot apply the revised 
regulations.  The RO considered the old regulations in the 
January 1999 rating decision and the new regulations in the 
January 2000 Statement of the Case.  Therefore, the appellant 
and his representative were given notice of the old and new 
regulations and have had an opportunity to submit evidence 
and argument related to both regulations.  See Bernard v. 
Brown, 4 Vet. App. 384.

The old and new regulations for evaluating a hearing loss 
disorder are, in most respects, identical.  See 64 Fed. Reg. 
25202 (May 11, 1999) (discussing the method of evaluating 
hearing loss based on the results of puretone audiometry 
results and the results of a controlled speech discrimination 
test and indicating that there was no proposed change in this 
method of evaluation).  In this case, neither set of rating 
criteria is more favorable to the appellant's claim because 
the results are identical under both the old criteria and the 
amended criteria.  The amended regulations did incorporate 
some explanatory comments concerning VA's method of 
evaluating a hearing loss disorder, and these comments will 
be discussed where appropriate.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2000).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d) 
(2000).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6100; Table VI (1998); 38 C.F.R. § 4.85(b), (e) (2000).  
Tables VI and VII are reproduced below.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment" to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25202 (May 11, 1999).  
Moreover, Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999). 


TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination
Percent of
Discrimination				Average Puretone Decibel Loss

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI



Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING IN
BETTER EAR
XI

100
*











X

90

80










IX

80

70

60









VII
I

70

60

50

50








VII

60

60

50

40

40







VI

50

50

40

40

30

30






V

40

40

40

30

30

20

20





IV

30

30

30

20

20

20

10

10




III

20

20

20

20

20

10

10

10

0



II

10

10

10

10

10

10

10

0

0

0


I

10

10

0

0

0

0

0

0

0

0

0



XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR


The appellant underwent VA audiometric examination for 
compensation purposes in November 1998.  The results showed 
that the appellant's hearing loss is properly evaluated as 
noncompensably disabling.  Based on a 92 percent speech 
recognition score and a 45-decibel puretone threshold 
average, Table VI indicates a designation of Level "I" for 
the right ear.  Based on a 96 percent speech recognition 
score and a 28-decibel puretone threshold average, Table VI 
indicates a designation of Level "I" for the left ear.  
When applied to Table VII, the numeric designations of "I" 
for both ears translated to a noncompensable evaluation.  
38 C.F.R. § 4.87, Tables VI and VII (1998); 38 C.F.R. § 4.85, 
Tables VI and VII (2000).

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds in any four of the five 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.  
See 64 Fed. Reg. 25209 (May 11, 1999).  This provision is 
inapplicable to the appellant's bilateral hearing loss based 
upon the November 1998 VA examination because the appellant's 
puretone thresholds were 55 decibels or more only in the 
frequencies of 2000 and 3000 Hertz in the appellant's right 
ear and in none of the frequencies in the appellant's left 
ear.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  The appellant's 
hearing loss does not fit within this provision.

Although the Board sympathizes with the appellant's 
difficulties due to hearing loss, the Board is constrained to 
abide by VA regulations.  In light of the above, the Board 
finds that the preponderance of the evidence is against his 
claim for an increased disability rating for bilateral 
hearing loss.


3.  Tinnitus

The appellant's tinnitus is rated under Diagnostic Code 6260.  
During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
§ Part 4 (1998), including the rating criteria for evaluating 
diseases of the ear.  This amendment was effective June 10, 
1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 1999).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating under both the old criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to his 
claim, if indeed one is more favorable than the other.  

Under the rating criteria for diseases of the ear in effect 
prior to June 10, 1999, Diagnostic Code 6260 provided a 
single 10 percent disability rating when tinnitus was 
persistent as a symptom of head injury, concussion, or 
acoustic trauma.  38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1998).  The amended regulations continue to provide a single 
10 percent disability rating for tinnitus, but the only 
requirement is that the tinnitus be recurrent.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (2000).

The appellant has been assigned a 10 percent disability 
rating for his tinnitus.  This is the highest level of 
disability allowable for tinnitus under Diagnostic Code 6260.  
To obtain a higher rating for his tinnitus, the appellant 
would have to be rated under other diagnostic codes that 
contemplate tinnitus as a symptom of other disability.  The 
only other diagnostic codes that relate to the ears that 
provide for a higher rating are Diagnostic Codes 6204, 6205, 
6207, and 6208.  These code sections, however, require a 
diagnosis of labyrinthitis or peripheral vestibular disorder 
(6204), Meniere's syndrome (6205), loss of auricle (6207), or 
malignant neoplasm of the ear, none of which have been shown 
or alleged.  Therefore, an increased rating for tinnitus is 
not warranted.

In reaching its decision in this matter, the Board considered 
the application of an extraschedular rating.  The applicable 
law in this regard provides the following:

To accord justice . . . to the 
exceptional case where the schedular 
evaluations are found to be 
inadequate, the Under Secretary for 
Benefits or the Director, 
Compensation and Pension Service, 
upon field station submission, is 
authorized to approve on the basis 
of the criteria set forth in this 
paragraph an extra-schedular 
evaluation commensurate with the 
average earning capacity impairment 
due exclusively to the service-
connected disability or 
disabilities.  The governing norm in 
these exceptional cases is:  A 
finding that the case presents such 
an exceptional or unusual disability 
picture with such related factors as 
marked interference with employment 
or frequent periods of 
hospitalization as to render 
impractical the application of the 
regular schedular standards.

38 C.F.R. § 3.321(b)(1) (2000).

As discussed above, the medical evidence reflects that the 
appellant's tinnitus is manifested by constant ringing in his 
right ear and as such, meets the criteria for the 10 percent 
evaluation pursuant to Diagnostic Code 6260.  The 10 percent 
disability evaluation is the maximum evaluation provided for 
pursuant to Code 6260.  In view of these findings and in the 
absence of evidence of extraordinary symptoms, the schedular 
criteria adequately contemplate the nature and severity of 
the appellant's tinnitus and that the record does not 
suggest, based upon these findings documented within the 
clinical reports, that the appellant has an "exceptional or 
unusual" tinnitus disability.

Moreover, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent 
hospitalizations due solely to the appellant's reported 
tinnitus.  It is not shown by the evidence that the appellant 
has required hospitalization in the remote or recent past for 
his tinnitus or his hearing loss.  In addition, there is no 
record of extensive outpatient treatment for this condition.  
With respect to employment, there is no evidence within the 
record to establish that the appellant's service-connected 
tinnitus has interfered with his employability beyond that 
which is contemplated by the currently assigned 10 percent 
evaluation.  The report of his November 1998 VA audiological 
examination noted that the appellant's tinnitus annoyed him 
but that he had learned to tolerate it.

As such, it cannot be concluded that the overall disability 
picture presented by the evidence in the claims folder 
reflects "marked interference" in employment.  In the 
absence of any evidence that reflects that this disability is 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate it, an extraschedular rating 
on the basis of employment handicap is not in order.  
Accordingly, the Board finds that the appellant's tinnitus is 
appropriately evaluated at the 10 percent level.  In reaching 
this conclusion, the Board has weighed the evidence of record 
and finds that the preponderance of the evidence is against 
the appellant's claim.


ORDER

Entitlement to an increased disability rating for residuals 
of a gunshot wound to Muscle Group XII is denied.

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Entitlement to an increased disability rating for tinnitus is 
denied.



REMAND

A May 8, 1968 letter from Frank Moody, M.D., indicates that 
he treated the appellant for complaints of occasional running 
of the right ear.  Examination of the ear was essentially 
normal with no perforations seen.  Dr. Moody added that no 
medical or surgical treatment was indicated.

Records from the Attalla Medical Clinic indicate that in July 
1987 the appellant complained that his right ear had hurt for 
one year.  He reported that he treated it with peroxide and 
KY jelly.  His auditory canal was red and swollen.  The 
diagnosis was otitis externa.

In March 1992 the appellant was treated for right ear pain, 
which he reported had occurred for years.  He reported 
draining of the ear.  His right external auditory canal was 
swollen.  The tympanic membrane showed good cone height.  The 
examiner diagnosed otitis externa.

In June 1992 the appellant complained of continued right ear 
pain and infection.  He reported that it had occurred for 
years.  He stated that he treated it with drops and washes.  
His right external auditory canal was edematous and had 
discharge.  His tympanic membrane was dull.  The diagnosis 
was otitis externa.

In March 1994 the appellant complained of an ear infection 
and ear pain.  The appellant reported that he had seen an 
otolaryngologist and that he had been putting drops in his 
ears.  His right tympanic membrane was dull.  There was 
discharge.  The diagnosis was right otitis media.

In August 1997 the appellant was treated for complaints of a 
right ear infection.  The examiner diagnosed otitis externa.

The March 1994 medical record from Attalla Medical Center 
suggests that the appellant has been treated by an 
otolaryngologist for ear infections and that these records 
are not part of the appellant's claims folder.  These records 
should be obtained.

Although the appellant has undergone a VA ear disease 
examination, the examination did not include an opinion as to 
whether the appellant has chronic ear infections that are 
related to the conditions for which he was treated in 1968.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant for an ear 
infection.  After securing the necessary 
release, the RO should obtain these 
records.

3.  The appellant should be afforded a VA 
ear diseases examination to determine 
whether he has chronic ear infections 
that are related to his military service.  
The claims folder and a copy of this 
REMAND should be made available to the 
examiner for review before the 
examination.  The examiner should note in 
the examination report that he or she has 
reviewed the claims folder and the 
REMAND.  The examiner is requested to 
express an opinion as to the likelihood 
of a causal relationship between current 
ear infections and military service, 
particularly service in 1968.  The 
examiner is encouraged to use phrases 
such as "is due to," "more likely than 
not," "equally likely," "less likely 
than not," or "is not due to" in 
expressing his or her conclusion.  A 
complete rationale should be provided for 
any opinion expressed. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 



